Title: To George Washington from James McHenry, 29 June 1799
From: McHenry, James
To: Washington, George



Private & confid.My dear Sir.
Philad[elphia] 29 June 1799

I received yesterday your private letter of the 25th inst. and its inclosures which I now return.
The objections you suggest relative to the promotion of the officer in question are intitled to very serious consideration. Major Generals Lee & Hand may expect a station in the regular army, and certainly the Eastern quarter of the Union will not be pleased unless they have in it one Major General.
I have but one observation to make. If the promotion contemplated is to be attempted, it will be proper, that the general should be recommended by you in an official form that the subject may be laid before the President.
I inclose a letter I received from Majr Gen. Hamilton and my answer, both of which you will be pleased to return.
Col. Howard & Gen. Lloyd have declined, on account of pretended difficulties making a selection of persons for off[i]cers for the eventual army. They are affraid of what good men ought not

to be affraid, to risk a little popularity. May I venture to ask you to undertake for Maryland? Your ever affectionate

James McHenry

